  Case 18-50455          Doc 81      Filed 01/30/20 Entered 01/30/20 19:22:23                  Desc Main
                                       Document     Page 1 of 2


                             UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF NORTH CAROLINA
                                   STATESVILLE DIVISION

IN RE:                                         )                       CASE NO. 18-50455
                                               )
MICHAEL JAMES GARVEY                           )
                                               )                          CHAPTER 13
SSN: XXX-XX-6227                               )
                                               )
                                       DEBTOR. )

    OBJECTION TO DEBTOR’S MOTION FOR LOAN MODIFICATION MANAGEMENT

        NOW COMES, Nationstar Mortgage dba Mr. Cooper (“Nationstar”), by and through its
undersigned attorney, and responds to the Debtor’s Motion to for Loan Modification Management (“Motion,”
D.E. 76). In support thereof, Nationstar shows the Court the following:

         1. On or about July 13, 2018, Debtor filed this bankruptcy case.

         2. Nationstar is a secured creditor in this bankruptcy case, holding a Note secured by real property,
            which serves as the Debtor’s principal residence, located at 330 Walter Godbey Road, West
            Jefferson, North Carolina 28694, and is more particularly described in a Deed of Trust recorded
            in Book 00311, Page 0347, Ashe County Registry, North Carolina.

         3. On or about January 9, 2020, Debtor filed Motion for Loan Modification Management
            (“LMM”), proposing monthly adequate protection payments in the amount of $363.34 during
            the LMM period.

         4. Nationstar declines participation in the LMM program as to this loan. The loan is already under
            review for potential loan modification options.

         WHEREFORE, Nationstar Mortgage dba Mr. Cooper respectfully requests the Court as follows:

         1. That the Debtor’s motion be denied; and

         2. For such other and further relief as the Court deems proper

         This, the 30th day of January 2020.

                                       HUTCHENS LAW FIRM LLP

                                  BY: /s/: Joseph J. Vonnegut
                                     JOSEPH J. VONNEGUT
                                     Attorney for Nationstar Mortgage dba Mr. Cooper
                                     Post Office Box 2505
                                     4317 Ramsey Street
                                     Fayetteville, North Carolina 28302
                                     (910) 864-2668
                                     (910) 864-6177 fax
                                     NC State Bar No: 32974
  Case 18-50455         Doc 81      Filed 01/30/20 Entered 01/30/20 19:22:23                Desc Main
                                      Document     Page 2 of 2


                                     CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on this date this OBJECTION TO DEBTOR’S MOTION
FOR LOAN MODIFICATION MANAGEMENT was served upon the following parties by depositing a
copy enclosed in a postpaid, properly addressed wrapper in a post office or official depository under the
exclusive care and custody of the United States Postal Service or via the appropriate electronic servicer:

Debtor:
Michael James Garvey
330 Walter Godbey Road
West Jefferson, NC 28694


Attorney for Debtor:
Beth Carter
The Law Office of Beth B Carter, PLLC
P.O. Box 1553
Denver, NC 28037


Chapter 13 Trustee:
Steven G. Tate
212 Cooper Street
Statesville, NC 28677

Bankruptcy Administrator
402 West Trade Street
Suite 200
Charlotte, NC 28202


        This, the 30th day of January 2020.

                                      HUTCHENS LAW FIRM LLP

                                 BY: /s/: Joseph J. Vonnegut
                                    JOSEPH J. VONNEGUT
                                    Attorney for Nationstar Mortgage dba Mr. Cooper
                                    Post Office Box 2505
                                    4317 Ramsey Street
                                    Fayetteville, North Carolina 28302
                                    (910) 864-2668
                                    (910) 864-6177 fax
                                    NC State Bar No: 32974
